FILED
                            NOT FOR PUBLICATION                                APR 24 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


FRANCISCO OCAMPO CASTRO,                         No. 10-72328

              Petitioner,                        Agency No. A087-051-068

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted April 19, 2013**
                             San Francisco, California

Before: NOONAN, O’SCANNLAIN, and N.R. SMITH, Circuit Judges.



       Francisco Ocampo Castro petitions for review of the decision of the

Department of Homeland Security (DHS) reinstating his 1997 order of deportation.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny Castro’s petition

for review.

      Castro does not allege any gross miscarriage of justice in the 1997 removal

proceedings. Nor does Castro dispute that his reinstated removal meets all of the

elements of 8 U.S.C. § 1231(a)(5). Thus, Castro has failed to present any

justiciable issue on appeal. See Garcia de Rincon v. Dep’t of Homeland Sec., 539

F.3d 1133, 1137-38 (9th Cir. 2008).

      Castro’s due process rights were also not violated when DHS reinstated his

removal. Castro does not have a protected liberty interest in having his adjustment

of status application adjudicated. See 8 U.S.C. § 1231(a)(5) (“the alien is not

eligible and may not apply for any relief” (emphasis added)). Even if Castro did

have a due process right, he has failed to show error and substantial prejudice. See

Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000). The United States Citizenship

and Immigration Service did not err in denying Castro’s Form I-212 waiver when

it determined that Castro did not meet the statutory requirements for consent to

reapply under section 212(a)(9)(A) of the Immigration and Nationality Act, 8

U.S.C. § 1182(a)(9)(A).

      PETITION FOR REVIEW DENIED.




                                          2
3